DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive. 
Regarding to 103 rejections, applicant argues that Sherman suggests a shorter integration time solely as a result of the presence of the laser and longer second integration for a thermal image of the environment while claim 1 does not require any element analogous with a laser as both color and NIR images captured would at best be analogous to the environmental image of Sherman, and concludes that Sherman does not teach varying integration time for environmental images” and hindsight must be avoided (page 7). In addition, the applicant argues that Hicks provides integration time associated with the rolling illumination cycle, and silent on the integration time associated with type of image as required in claim 1 (page 8). 
However, the examiner respectfully disagrees.
The examiner has cited Azizian for all the limitations of claim 1 including capturing with a same image sensor a color image and a tracking image of an environment obtained during NIR light emission and registering both images. The examiner further cited “Sherman” for limitations of “wherein a first integration time for the tracking image is shorter than a second integration time for the color image.”
Accordingly, Sherman discloses a first integration time for laser image that is shorter than a second integration time for an environment image ([0005]). The examiner considers a laser image disclosed by Sherman to be equivalent to the claimed tracking image, as tracking image that will detect a reflection of the laser beam ([0021 and [0043]) while an environment image is considered to be the claimed color image, as environment image that includes a target reflected energy (visible) to be detected by the imager ([0034]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Azizian and Sherman are both directed to image sensor for capturing different types of images. In the contrary to applicant’s argument, Sherman’s imaging sensor can detect color image and NIR images (imager can be implemented as a visible, NIR or SWIR or infrared camera [0028]). 
Thus, Azizian can incorporate teaching of Sherman to vary integration time for different types of images, as to synchronize/vary integration time for its visible and NIR images to have more directed light for NIR image with a shorter integration time and more ambient light information for visible image with a longer integration time ([0020]), and produce composite image ([0015]-[0016]).
In regards to Hicks, the examiner submits that Hicks was cited for image optimization techniques such as demosaicing, white balancing and exposure corrections ([0033] and [0055]) recited in claim 5. 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.
Applicant’s arguments, see page 6, filed 02 May 2022, with respect to 112 rejections have been fully considered and are persuasive in view of the amendment.  The 112 rejection of 01 February 2022 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “Azizian et al.,” US 2013/0274596 (hereinafter Azizian), “Siegel et al.,” US 2017/0017069 (hereinafter Siegel), and “Sherman,” US 2009/0283598 (hereinafter Sherman). 
Regarding to claim 1, Azizian teaches a method for improved optical tracking, the method comprising: 
capturing with a same image sensor a color image and a tracking image of an environment, wherein the tracking image is obtained during an emission of near-infrared (NIR) light within the environment (a dual spectrum imaging device imaging visible and NIR spectrum [0070], a wide band CCD captures images of the received light from either source of visible and NIR [0077], wideband CCD 105 Figure 2), 
processing the tracking image to determine tracking information comprising at least a three-dimensional positional data of each of one or more fiducials within the environment (pre-processing NIR image [0078], 3D coordinate information of the NIR markers [0085]); 
registering the positional data to the color image based on the tracking information (Figures 6-7 [0083]-[0086], 3D estimate of the NIR marker can then be re-projected as a overlay in the RGB image); and 
outputting to a display device a representation of the environment generated based on the registration and comprising contents of the color image overlaid with the registered data ( a color-coded overlay [0076], color-coded overlay by digitizing visual and fluorescence images [0077])
The examiner submits that overlaying involves registration of the color image with tracking information as disclosed by Azizian, and will results in tracking information and the color image being on the same referential space as claimed, and further submits “Siegel” that discloses a single image sensor to capture visible and fluorescence image ([0003]), generating spatial registration and self-registered fused images of two images in different wavelengths ([0060], [0062] and [0080]), and discloses that features of an object in the color image is located in the same region of the object in NIR image ([0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify processing means to produce overlay as taught by Azizian to incorporate teaching of Siegel, since both Azizian and Siegel are directed to using a single imager to detect visible and NIR images, and self-registration was well known in the art as taught by Siegel.  One of ordinary skill in the art could have combined the elements as claimed by Azizian with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide high-quality spatial registration of images acquired at different wavelengths ([0060]) and there was reasonable expectation of success.
Azizian and Siegel do not further explicitly disclose wherein a first integration time for the tracking image is shorter than a second integration time for the color image.
However, in the analogous field of dual mode optical imaging method, Sherman discloses an imager detecting a series of images wherein a very short integration time for a laser beam including NIR ([0015] and [0018]), and followed by longer integration time of the environment images ([0015]-[0016], [0021]) to form a superimposed the laser image onto a corresponding environment image ([0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify integration time for NIR and visible images as taught by Azizian to incorporate teaching of Sherman, since a shorter integration time for a laser beam and a longer integration time for environment image was well known in the art as taught by Sherman.  One of ordinary skill in the art could have combined the elements as claimed by Azizian with no change in their respective functions, modifying and configuring the parameters of the camera imager, with a shorter integration time for NIR and a longer integration time for visible image, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide detection of necessary components, more directed light for NIR image and more ambient light information for visible image ([0020]), and produce composite image ([0015]-[0016]), and there was reasonable expectation of success.
Regarding to claims 2-3, 8-9, and 12, Azizian, Siegel and Sherman together teach all limitations of claim 1 as discussed above. 
Azizian further teaches following limitations:
Of claims 8-9, wherein one or more of the fiducials comprise passive fiducial markers configured to emit or reflect the NIR light, respectively (ICG is passive marker [0072])
Siegel further teaches following limitations:
Of claim 2, wherein the image sensor comprises a red-green-blue (RGB) complementary metal-oxide semiconductor (CMOS) image sensor ([0004]), wherein capturing the color image comprises capturing the color image in a visible light spectrum, wherein capturing the tracking image comprises capturing the tracking image in a NIR spectrum ([0003]), and wherein capturing the color image and the tracking image comprises alternately capturing the color image and the tracking image (sequentially capturing images in different spectral ranges [0003], alternate in time [0085]).
Of claim 3, wherein the image sensor comprises an oversampled binary image sensor (high dynamic range optical detection system [0080]) and wherein capturing the color image and the tracking image comprises simultaneously capturing the color image and the tracking image (simultaneous acquisition of both images [0018])
Of claim 9, emitting NIR light with one or more NIR light emitting diodes (LEDs) ([0041])
Of claim 12, further comprising automatically segmenting one or more anatomical structures from the color image (automatically-segmented tumor detection [0061], and automated detection including segmentation[0079])
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Azizian, Siegel and Sherman as applied to claim 1 above, and further in view of “Hicks,” US 2018/0288388 (hereinafter Hicks).
Regarding to claim 5, Azizian, Siegel and Sherman together teach all limitations of claim 1 as discussed above.
Azizian does not further disclose image optimization techniques such as demosaicing, color and exposure correction or white balancing as claimed. 
However, in the analogous field of optical imaging method, Hicks discloses using image optimization techniques such as demosaicing, white balancing and exposure corrections ([0033] and [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify optical imaging detection method as taught by Azizian to incorporate Hicks’ teaching, since both are directed to image processing method of visible and NIR images, and image optimization methods including white balancing and exposure control was well known in the art as taught by Hicks.  One of ordinary skill in the art could have combined the elements as claimed by Azizian with no change in their respective functions, but simply incorporating image optimization techniques in the image processing steps, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide noise reduction and other compensation of the raw image data ([0055]) to produce optimized image data, and there was reasonable expectation of success.
Claims 6-7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Azizian, Siegel and Sherman as applied to claim 1 above, and further in view of “Yang et al.,” US 2013/0060146 (hereinafter Yang).
Regarding to claims 6-7, 10, and 13, Azizian, Siegel and Sherman together teach all limitations of claim 1 as discussed above.
Azizian further discloses an alert to the display device when a deviation from a surgical plan is determined to have occurred based on the tracking information ([0035] and [0066]) as claimed in claim 7, and an AR image ([0077]) as claimed in claim 10. 
Azizian discloses surgical data but does not further discloses details of the surgical data comprising pre-operative surgical data, registering the pre-operative data, and head-mounted display. 
However, in the analogous field of optical guidance of surgical procedures, Yang discloses following limitations:
Of claim 6, wherein the registered data comprises surgical data comprising pre-operative surgical data (preoperative image [0102]) comprising one or more trajectories, cutting planes, or three-dimensional anatomical reconstructions (image data with surgical plan [0072], preoperative surgical plan including optimal trajectory), and wherein the method further comprises registering the pre-operative surgical data to patient anatomy in the color image ([0072])
Of claim 10, wherein the display device comprises a head-mounted display ([0133] and [0230])
Of claim 13, wherein the registered data overlaid on the contents of the color image comprises one or more trajectories of one or more surgical tools in the environment (Figure 4 [0104] trajectories are displayed, Figures 6a-b [0107]-[0109])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging method as taught by Azizian and Siegel to incorporate teachings of Yang, since (1) head-mounted display and (2) preoperative surgical data registration and displaying trajectories was well known in the art as taught by Yang.  One of ordinary skill in the art could have combined the elements as claimed by Azizian with no change in their respective functions, (1) using its AR image to be displayed in head-mounted display, and (2) using preoperative image data to register and provide trajectories and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to (1) provide simulation and training of AR image guided surgeries ([0230]), and (2) provide optimal guidance information of surgical procedures ([0103]), and there was reasonable expectation of success.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Azizian, Siegel and Sherman as applied to claim 1 above, and further in view of “Gibby et al.,” US 2019/0348169 (hereinafter Gibby).
Regarding to claim 11, Azizian, Siegel and Sherman together teach all limitations of claim 1 as discussed above.
Azizian further discloses tracking an orientation of objects in the envionrment based on an analysis of the color image as claimed ([0083]), but does not further discloses identifying one or more optical codes attached to each of the one or more objects.
However, in the analogous field of endeavor in optical imaging guidance method in medical operation, Gibby discloses an optical codes attached to the patient in aligning image data ([0004] and [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical imaging method as taught by Azizian to incorporate teaching of Gibby, since both are directed to optical fiducials to track and navigate a surgical procedure and an optical code was well known in the art as taught by Gibby.  One of ordinary skill in the art could have combined the elements as claimed by Azizian with no change in their respective functions, but simply attaching an optical code to the patient, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide continuous updating of the position of the object using AR devices ([0043]), and there was reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smits (US 2016/0335778) discloses sensing both visible and a NIR images with fiducial positions ([0232]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA J PARK/Primary Examiner, Art Unit 3793